 

Exhibit 10.1

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 18, 2019 by and among Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and the Investors identified on Exhibit A attached
hereto (each an “Investor” and collectively the “Investors”).

 

Recitals

 

A.                The Company and each Investor is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act;

 

B.                 The Investors wish to purchase from the Company, and the
Company wishes to sell and issue to the Investors, upon the terms and subject to
the conditions stated in this Agreement, (i) shares (the “Shares”) of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”),(ii)
warrants in the form attached hereto as Exhibit B-1 to purchase Common Stock
(each, a “Common Warrant” and collectively, the “Common Warrants”) and (iii)
pre-funded warrants in the form attached hereto as Exhibit B-2 to purchase
Common Stock (each, a “Pre-Funded Common Warrant” and collectively, the
“Pre-Funded Common Warrants” and, together with the Common Warrants, the
“Warrants”); and

 

C.                 Contemporaneously with the sale of the Shares and Common
Warrants, the parties hereto will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights in respect of the Shares and Common Warrant Shares (as
defined below) under the 1933 Act, and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                  Definitions. For the purposes of this Agreement, the
following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 







 



 

“Closing Securities” means the Shares and the Warrants.

 

“Common Warrants” has the meaning set forth in the Recitals.

 

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Schedules” has the meaning set forth in Section 4.

 

“Environmental Laws” has the meaning set forth in Section 4.16.

 

“FDA” has the meaning set forth in Section 4.27.

 

“GAAP” has the meaning set forth in Section 4.18.

 

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, trade secrets,
licenses, domain names, information and proprietary rights and processes.

 

“Investor Questionnaire” has the meaning set forth in Section 3.1.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its Subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents; provided,
however, that in no event shall any of the following occurring after the date
hereof, alone or in combination, be deemed to constitute, or be taken into
account in determining whether a Material Adverse Effect has occurred any effect
caused by the announcement or pendency of the transactions contemplated by the
Transaction Documents, or the identity of any Investor or any of its Affiliates
as the purchaser in connection with the transactions contemplated by this
Agreement or the Registration Rights Agreement.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed as an exhibit to the SEC
Filings pursuant to Item 601(b)(10) of Regulation S-K.

 

“Nasdaq” means The Nasdaq Global Market.

 



2

 

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” means Cantor Fitzgerald & Co.

 

“Pre-Funded Common Warrants” has the meaning set forth in the Recitals.

 

“Pre-Funded Common Warrant Shares” means the shares of Common Stock issuable
upon exercise of the Pre-Funded Common Warrants.

 

“Press Release” has the meaning set forth in Section 9.7.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

 

“SEC Filings” has the meaning set forth in Section 4.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Selling Stockholder Questionnaire” has the meaning set forth in Section 3.1.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Closing Securities purchased hereunder as specified opposite such
Investor’s name on Exhibit A attached hereto, under the column entitled
“Aggregate Purchase Price of Closing Securities,” in U.S. Dollars and in
immediately available funds.

 

“Subsidiaries” has the meaning set forth in Section 4.1.

 

“Trading Day” means a day on which Nasdaq is open for trading.

 

“Transfer Agent” has the meaning set forth in Section 7.5.

 

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 



3

 

 

“1933 Act” has the meaning set forth in the Recitals.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.                  Purchase and Sale of the Shares and Warrants. On the Closing
Date, upon the terms and subject to the conditions set forth herein, the Company
will issue and sell, and the Investors will purchase, severally and not jointly,
(i) the number of Shares set forth opposite the name of such Investor under the
heading “Number of Shares to be Purchased” on Exhibit A attached hereto, at a
price per Share equal to $1.46, (ii) the number of Common Warrants set forth
opposite the name of such Investor under the heading “Number of Common Warrants
to be Purchased” on Exhibit A attached hereto, each with an exercise price equal
to $1.46 per Common Warrant Share (subject to adjustment as provided therein),
and (iii) the number of Pre-Funded Common Warrants set forth opposite the name
of such Investor under the heading “Number of Pre-Funded Common Warrants to be
Purchased” on Exhibit A attached hereto, each with an exercise price equal to
$0.0001 per Pre-Funded Common Warrant Share (subject to adjustment as provided
therein).

 

3.                  Closing.

 

3.1.                The closing of the purchase and sale of the Closing
Securities (which Closing Securities are set forth in the Schedule of Investors)
pursuant to this Agreement (the “Closing”) shall be held no later than 10:00 AM
(Eastern Time) on December 23, 2019 at the offices of Latham & Watkins LLP, 200
Clarendon Street, Boston, Massachusetts 02116, or on such other date and place
as may be agreed to by the Company and the Investors (the “Closing Date”). At or
prior to the Closing, each Investor shall execute any related agreements or
other documents required to be executed hereunder, dated on or before the
Closing Date, including but not limited to the Investor Questionnaire and the
Selling Stockholder Notice and Questionnaire in the forms attached hereto as
Appendix I and Appendix II (the “Investor Questionnaire” and the “Selling
Stockholder Questionnaire,” respectively).

 

3.2.                On the Closing Date, each Investor shall deliver or cause to
be delivered to the Company the Subscription Amount via wire transfer of
immediately available funds pursuant to the wire instructions delivered to such
Investor by the Company on or prior to the Closing Date.

 

3.3.                At or before the Closing, the Company shall deliver or cause
to be delivered to each Investor (i) the number of Shares, registered in the
name of the Investor in book entry form, in the amount set forth opposite the
name of such Investor under the heading “Number of Shares to be Purchased” on
Exhibit A attached hereto, (ii) the number of Common Warrants set forth opposite
the name of such Investor under the heading “Number of Common Warrants to be
Purchased” on Exhibit A attached hereto, registered in the name of the Investor,
and (iii) the number of Pre-Funded Common Warrants set forth opposite the name
of such Investor under the heading “Number of Pre-Funded Common Warrants to be
Purchased” on Exhibit A attached hereto, registered in the name of the Investor.

 



4

 

 

4.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”), if any,
and except as otherwise described in the Company’s filings pursuant to the 1934
Act (collectively, the “SEC Filings”), which qualify these representations and
warranties in their entirety, as of the date hereof:

 

4.1.                Organization, Good Standing and Qualification. The Company
is an entity duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own or lease and use its properties and assets, to execute and deliver the
Transaction Documents, to carry out the provisions of the Transaction Documents,
to issue and sell the Closing Securities and to carry on its business as
presently conducted and as proposed to be conducted as described in the SEC
Filings. Each of the Company’s Subsidiaries required to be disclosed pursuant to
Item 601(b)(21) of Regulation S-K in an exhibit to its annual report on Form
10-K filed with the SEC for the year ended December 31, 2018 (the
“Subsidiaries”) is an entity duly incorporated or otherwise organized, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of the jurisdiction of its incorporation or
organization, as applicable, and has all requisite power and authority to carry
on its business to own and use its properties. Neither the Company nor any of
its Subsidiaries is in violation or default of any of the provisions of its
respective articles of association, charter, certificate of incorporation,
bylaws, limited partnership agreement or other organizational or constitutive
documents. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign entity and is in good standing (to the extent such concept
exists in the relevant jurisdiction) in each jurisdiction in which the conduct
of its business or its ownership or leasing of property makes such qualification
necessary, except to the extent any failure to so qualify has not had and would
not reasonably be expected to have a Material Adverse Effect.

 

4.2.                Authorization. The Company has the requisite corporate power
and authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Closing Securities.
The Company’s execution and delivery of each of the Transaction Documents and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary board and stockholder action.
Each of the Transaction Documents has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery by the
Investors, constitutes valid and binding obligations of the Company enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
laws.

 



5

 

 

4.3.                Capitalization. Schedule 4.3 sets forth as of the date
hereof (a) the authorized capital stock of the Company; (b) the number of shares
of capital stock issued and outstanding; (c) the number of shares of capital
stock issuable pursuant to the Company’s stock plans; and (d) the number of
shares of capital stock issuable and reserved for issuance pursuant to
securities (other than the Closing Securities, Warrant Shares and any other
shares of Common Stock being issued by the Company pursuant to this Agreement)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and none of such shares were issued in violation of any
pre-emptive rights and such shares were issued in compliance in all material
respects with applicable state and federal securities law and any rights of
third parties. Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to the
issuance by the Company of any securities of the Company. Except as described on
Schedule 4.3, there are no outstanding warrants, options, convertible securities
or other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind and
except as contemplated by this Agreement. Except as described on Schedule 4.3
and except for the Registration Rights Agreement, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the security holders
of the Company relating to the securities of the Company held by them. Except as
described on Schedule 4.3 and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person. The issuance and sale of the
Closing Securities hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other Person (other than the Investors)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.

 

4.4.                Valid Issuance. The Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those waived or created by the
Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. The Warrants have been duly
and validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued. The Warrant Shares have been duly and validly authorized
and reserved for issuance and, upon exercise of the Warrants in accordance with
their terms, including the payment of any exercise price therefor, will be
validly issued, fully paid and nonassessable and will be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. Assuming the accuracy of the
representations and warranties of the Investors in this Agreement, the Closing
Securities will be issued in compliance with all applicable federal and state
securities laws.

 

4.5.                Consents. The execution, delivery and performance by the
Company of the Transaction Documents and the offer, issuance and sale of the
Closing Securities require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws and the rules
and regulations of Nasdaq, which the Company undertakes to file within the
applicable time periods, and other than the registration statement required to
be filed by the Registration Rights Agreement, except as have already been made,
obtained or waived or where the failure to obtain any such approval,
authorization, consent, order or filing would not impair the ability of the
Company to issue and sell the Shares or to consummate the transactions
contemplated by this Agreement.

 



6

 

 

4.6.                Delivery of SEC Filings. True and complete copies of the SEC
Filings have been made available by the Company to the Investors through the
Electronic Data Gathering, Analysis, and Retrieval system (the “EDGAR System”)
(other than any information for which the Company has received confidential
treatment from the SEC).

 

4.7.                No Material Adverse Change. Since September 30, 2019, except
as specifically set forth in a subsequent SEC Filing, there has not been:

 

(i)               any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the three months
ended September 30, 2019, except for changes in the ordinary course of business
which have not had and would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(ii)              any declaration or payment by the Company of any dividend, or
any authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

 

(iii)            any material damage, destruction or loss, whether or not
covered by insurance, to any assets or properties of the Company;

 

(iv)             any waiver, not in the ordinary course of business, by the
Company of a material right or of a material debt owed to it;

 

(v)              any satisfaction or discharge of a material lien, claim or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business;

 

(vi)             any change or amendment to the Company’s Certificate of
Incorporation or Bylaws, or termination of or material amendment to any contract
of the Company that the Company is required to file with the SEC pursuant to
Item 601(b)(10) of Regulation S-K;

 

(vii)           any material labor difficulties or, to the Company’s Knowledge,
labor union organizing activities with respect to employees of the Company;

 

(viii)          any material transaction entered into by the Company other than
in the ordinary course of business;

 

(ix)             the loss of the services of any executive officer (as defined
in Rule 405 under the 1933 Act) of the Company; or

 



7

 

 

(x)               any other event or condition that, to the Company’s Knowledge,
has had or would reasonably be expected to have a Material Adverse Effect.

 

4.8.                SEC Filings. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material). At the time of
filing thereof, such SEC Filings complied as to form in all material respects
with the requirements of the 1933 Act or 1934 Act, as applicable, and, as of
their respective dates, did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

4.9.                No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Closing Securities in accordance with the provisions
thereof will not (i) conflict with or result in a breach or violation of (a) any
of the terms and provisions of, or constitute a default under, the Company’s
Certificate of Incorporation or Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Investors
through the EDGAR system), or (b) assuming the accuracy of the representations
and warranties in Section 5, any applicable statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or its Subsidiaries, or any of their assets or
properties, or (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of the Company or its Subsidiaries or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract except, in the case of
clauses (i)(b) and (ii) only, for such conflicts, breaches, violations and
defaults as have not and would not reasonably be expected to have a Material
Adverse Effect. This Section does not relate to matters with respect to tax
status, which are the subject of Section 4.11, employee relations and labor
matters, which are the subject of Section 4.14, intellectual property, which are
the subject of Section 4.15, and environmental laws, which are the subject of
Section 4.16.

 

4.10.              Compliance.  The Company is not (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body or (iii) in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not have
or reasonably be expected to result in a Material Adverse Effect.

 



8

 

 

4.11.            Tax Matters. The Company and its Subsidiaries have filed all
material tax returns (subject to permitted exceptions) required to have been
filed by the Company or its Subsidiaries with all appropriate governmental
agencies and have paid all material taxes shown thereon or otherwise owed by
them, other than those being contested in good faith and for which adequate
reserves have been provided. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 4.18
below in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or its Subsidiaries
has not been finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect. There
are no material tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective assets or property.

 

4.12.            Title to Properties. The Company and its Subsidiaries have good
and marketable title to all real properties and all other tangible properties
and assets owned by them, in each case free from liens, encumbrances and
defects, except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and the Company and its
Subsidiaries hold any leased real or personal property under valid, subsisting
and enforceable leases with which the Company and its Subsidiaries are in
compliance and with no exceptions, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent convenience or
other similar laws relating to creditor’s rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought.

 

4.13.            Certificates, Authorities and Permits. The Company and its
Subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by them, except where failure to so possess would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect. The Company and its Subsidiaries have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or its
Subsidiaries, would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

4.14.            Labor Matters.

 

(a)                   Neither the Company nor its Subsidiaries are parties to or
bound by any collective bargaining agreements or other agreements with labor
organizations.

 

(b)                   No labor dispute before the National Labor Relations Board
with the employees of the Company or any of its Subsidiaries, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Knowledge of the Company, is threatened or imminent
that would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

(c)                   There are no claims pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local law, statute or ordinance barring discrimination of
employment that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

 



9

 

 

4.15.            Intellectual Property. The Company and its Subsidiaries own,
possess, license or have other rights to use, the patents and patent
applications, copyrights, trademarks, service marks, trade names, service names
and trade secrets as necessary or material for use in connection with its
businesses as described in the SEC Filings (collectively, the “Intellectual
Property Rights”), and to the Company’s knowledge, there are no material liens,
security interests or encumbrances that have been filed against any of these
Intellectual Property Rights. No actions, suits, proceedings or claims are
pending, or to the Company’s knowledge, asserted or threatened against the
Company or its Subsidiaries alleging infringement of a patent or other
intellectual property right of others. To the Company’s Knowledge, there is no
existing infringement by another Person of any of the Intellectual Property
Rights that would materially affect the use thereof by the Company. To the
Company’s knowledge, the Company is not liable for infringement with respect to
any of the Company’s product candidates. To the Company’s Knowledge, the
development, manufacture, sale, and any currently proposed use of any of the
products, proposed products or processes of the Company referred to in the SEC
Reports, in the current or proposed conduct of the business of the Company, do
not currently, and will not upon commercialization, to the Company’s Knowledge,
infringe any right or valid patent claim of any third party. To the Company’s
Knowledge, there are no ownership rights of third parties to any Intellectual
Property Rights in any field of use that is exclusively licensed to the Company,
other than any licensor to the Company of such Intellectual Property Rights. To
the Company’s knowledge, no action, suit, claim or other proceeding, except for
routine patent and trademark prosecution proceedings in patent offices
throughout the world, is pending or threatened challenging the validity,
enforceability, scope, registration, ownership or use of any of the Intellectual
Property Rights. To the Company’s knowledge, no action, suit, claim or other
proceeding is pending or threatened, challenging the Company’s rights in or to
any Intellectual Property Rights.  The Company and its Subsidiaries have
security procedures to protect the secrecy, confidentiality and value of their
Intellectual Property Rights. To the Company’s Knowledge, no employee is in or
has been in violation in any material respect of any term of any employment
contract, invention assignment agreement, non-competition agreement,  or
nondisclosure agreement with a former employer , executed prior to such
employee’s employment where the basis of such violation relates to such
employee’s employment and such violation occurred while employed and while the
contract was valid and in effect. All material licenses or other material
agreements under which the Company is granted rights to Intellectual Property
are, to the Company’s Knowledge, in full force and effect and, to the Company’s
Knowledge, there is no material default by any other party thereto. To the
Company’s Knowledge, the licensors under material licenses and other material
agreements had all requisite power and authority to grant the rights to the
Intellectual Property purported to be granted thereby. To the Company’s
Knowledge, the consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company’s or any of its Subsidiaries’ ownership or
right to use any Intellectual Property that is material to the conduct of the
Company’s business as now conducted.

 



10

 

 

4.16.            Environmental Matters. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
neither the Company nor any of its Subsidiaries is in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has released any hazardous substances
regulated by Environmental Law on to any real property that it owns or operates,
or has received any written notice or claim that it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws; and to the
Company’s Knowledge, there is no pending or threatened investigation that would
reasonably be expected to lead to such a claim.

 

4.17.            Legal Proceedings. There are no legal, governmental or
regulatory investigations, actions, suits or proceedings, to the Company’s
knowledge, pending to which the Company or any of its Subsidiaries is or may
reasonably be expected to become a party or to which any property of the Company
is or may reasonably be expected to become the subject that, individually or in
the aggregate, if determined adversely to the Company or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries, nor, to the Company’s Knowledge, any director or
officer thereof (in their respective capacities as such), is or has been the
subject of any action involving a judicially filed claim of violation of or
liability under federal or state securities laws or a judicially filed claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending, any investigation by the SEC involving the Company or any
current or former director or officer of the Company (in their respective
capacities as such). The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any of its Subsidiaries under the 1933 Act or the 1934 Act.

 

4.18.            Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the financial
position of the Company as of the dates shown and its results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and except that the unaudited financial statements may not contain all footnotes
required by GAAP, and, in the case of quarterly financial statements, as
permitted by Form 10-Q under the 1934 Act).

 

4.19.            Insurance Coverage. The Company and each of the Subsidiaries
maintain insurance covering their respective properties, operations, personnel
and businesses as the Company reasonably deems adequate; the Company reasonably
believes such insurance insures against such losses and risks in accordance with
customary industry practice to protect the Company and the Subsidiaries and
their respective businesses and which is commercially reasonable for the current
conduct of their respective businesses; to the Company’s knowledge, all such
insurance is fully in force on the date hereof.

 



11

 

 

4.20.            Compliance with Nasdaq Continued Listing Requirements. The
Company is in compliance with applicable Nasdaq continued listing requirements.
There are no proceedings pending or, to the Company’s Knowledge, threatened
against the Company relating to the continued listing of the Common Stock on
Nasdaq and the Company has not received any notice of, nor to the Company’s
Knowledge is there any reasonable basis for, the delisting of the Common Stock
from Nasdaq.

 

4.21.            Brokers and Finders. Other than the Placement Agent, no Person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company or, to
the Company’s Knowledge, an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

 

4.22.            No Directed Selling Efforts or General Solicitation. Neither
the Company nor any of its Subsidiaries nor any Person acting on their behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Closing Securities.

 

4.23.            No Integrated Offering. Neither the Company nor any of its
Subsidiaries nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any Company security or solicited any offers to buy
any Company security, under circumstances that would adversely affect reliance
by the Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Closing
Securities under the 1933 Act.

 

4.24.            Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of the current or former
directors, officers, employees, agents or other Persons acting on behalf of the
Company or its Subsidiaries, has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder, or the OECD
Convention on Bribery of Foreign Public Officials in International Business
Transactions.

 

4.25.            Internal Controls. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(c) and 15d-15(e)
of the 1934 Act) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company and
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is made known to the certifying officers by others within the
Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, and (iii) access to assets or incurrence of liabilities is
permitted only in accordance with management’s general or specific
authorization. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the end of the Company’s
most recent audited fiscal year, to the Company’s Knowledge, there have been no
significant deficiencies or material weakness detected in the Company’s internal
control over financial reporting (whether or not remediated) and no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is not aware of any change in its
internal controls over financial reporting that has occurred during its most
recent fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company maintains a standard system of accounting established and administered
in accordance with GAAP and the applicable requirements of the 1934 Act.

 



12

 

 

4.26.            Investment Company. The Company is not required to be
registered as, and is not an Affiliate of, and immediately following the Closing
will not be required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

4.27.            Tests and Preclinical and Clinical Trials. The studies, tests
and preclinical and clinical trials conducted by or, to the Company’s Knowledge,
on behalf of the Company were and, if still pending, are being, conducted in all
material respects in accordance with the protocols submitted to the U.S. Food
and Drug Administration (the “FDA”) or any foreign governmental body exercising
comparable authority, procedures and controls pursuant to, where applicable,
good clinical practice, informed consent and all applicable laws, regulations
and requirements. The Company has filed with the FDA or other appropriate
governmental entity all material required notices, and annual or other reports,
including notices of adverse experiences and reports of serious and unexpected
adverse experiences, related to the use of its product candidates in clinical
trials. The descriptions of the studies, tests and preclinical and clinical
trials conducted by or, to the Company’s Knowledge, on behalf of the Company,
contained in the SEC Filings are accurate and complete in all material respects;
the Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company. The
properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA and any other governmental entity. The Company has
not been informed by the FDA or any other governmental entity that the FDA or
any other governmental entity will prohibit the testing, distribution,
marketing, sale, license or use of any product proposed to be developed,
produced, tested, distributed or marketed by the Company. Neither the Company
nor, to the Company’s Knowledge, any of its officers or employees has committed
any act, made any statement or failed to make any statement that would
reasonably be expected to provide a basis for the FDA to invoke its policy with
respect to “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” set forth in 56 Fed. Reg. 46191 (Sept. 10, 1991) and any amendments
thereto. Neither the Company nor, to the Company’s Knowledge, any officer or
employee of the Company has been convicted of any crime or engaged in any
conduct that has resulted in or would reasonably be expected to result in
(i) debarment under 21 U.S.C. Section 335a or any similar state law or
(ii) exclusion under 42 U.S.C. Section 1320a-7 or any similar state law or
regulation.

 



13

 

 

4.28.            Manipulation of Price.  The Company has not, and, to the
Company’s Knowledge, no Person acting on its behalf has taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.

 

4.29.            Bad Actor Disqualification. None of the Company, any
predecessor or affiliated issuer of the Company nor, to the Company’s Knowledge,
any director or executive officer of the Company or any promoter connected with
the Company in any capacity, is subject to any of the “bad actor”
disqualifications within the meaning of Rule 506(d) under the 1933 Act, except
for a disqualification event covered by Rule 506(d)(2) or (d)(3).

 

4.30.            Foreign Corrupt Practices.  Neither the Company nor its
Subsidiaries has, and to the Company’s Knowledge, no agent or other person
acting on behalf of the Company or its Subsidiaries has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or its Subsidiaries (or made by any person acting on behalf of the
Company or its Subsidiaries which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

4.31.            Transactions with Affiliates.  Except as disclosed in Schedule
4.28, no transaction with the Company required to be disclosed in the SEC
Filings pursuant to Item 404 of Regulation S-K exists as of the date hereof that
has not so been disclosed.

 

4.32.            Health Care Laws.  The Company has operated and currently is in
compliance in all material respects with all applicable Health Care Laws
(defined herein), including, without limitation, the rules and regulations of
the FDA, the U.S. Department of Health and Human Services Office of Inspector
General, the Centers for Medicare & Medicaid Services, the Office for Civil
Rights, the Department of Justice or any other governmental agency or body
having jurisdiction over the Company or any of its properties, and has not
engaged in activities which are, as applicable, cause for false claims
liability, civil penalties, or mandatory or permissive exclusion from Medicare,
Medicaid, or any other state or federal health care program. For purposes of
this Agreement, “Health Care Laws” shall mean the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Physician Payment Sunshine Act (42 U.S.C. §
1320a-7h), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal
False Claims Act (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to health
care fraud and abuse, including but not limited to 18 U.S.C. Sections 286 and
287, and the health care fraud criminal provisions under the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.)
(“HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalties law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. §§ 17921
et seq.), the patient privacy, data security and breach notification provisions
under HIPAA, the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et
seq.), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of
the Social Security Act), the regulations promulgated pursuant to such laws, and
any other similar local, state or federal law and regulations. The Company has
not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence, communication or notice from the FDA or
any other governmental or regulatory authority alleging or asserting
noncompliance with any Health Care Laws applicable to the Company. The Company
is not a party to nor has any ongoing reporting obligations pursuant to any
corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any governmental or regulatory authority. Neither
the Company nor any of its employees, officers, directors or, to the Company’s
Knowledge, consultants has been excluded, suspended or debarred from
participation in any U.S. state or federal health care program or human clinical
research or, to the Company’s Knowledge, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.

 



14

 

 

4.33.            Stock Option Plans.  Each stock option granted by the Company
under the Company’s stock option plan was granted in accordance with the terms
of the Company’s stock option plan. No stock option granted under the Company’s
stock option plan has been backdated.

 

4.34.            Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in SEC Filings and is not so disclosed and would have or reasonably be expected
to result in a Material Adverse Effect.

 

4.35.            Acknowledgment Regarding Investors’ Purchase of Closing
Securities.  The Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm’s length investor with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Investor is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Closing
Securities. The Company further represents to each Investor that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

4.36.            Use of Form S-3.  The Company meets the registration and
transaction requirements for use of Form S-3 (including pursuant to General
Instruction I.B.6 of Form S-3, as applicable) for the registration of the Shares
and the Common Warrant Shares for resale by the Investors.

 

4.37.            Takeover Protections; Rights Agreements.  The Company and the
Board of Directors of the Company have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could reasonably be
expected to become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Closing Securities and the Investors’ ownership of the
Closing Securities.

 



15

 

 

4.38.            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor, to the Company’s Knowledge, any other
Person acting on its behalf has provided any of the Investors with any
information that it believes constitutes material, non-public information that
will not otherwise be disclosed in the SEC Filings on or prior to the Closing
Date. The Company understands and confirms that the Investors will rely on the
foregoing representation in effecting transactions in securities of the Company.

 

5.                  Representations and Warranties of the Investors. Each of the
Investors hereby, severally and not jointly, represents and warrants to the
Company that:

 

5.1.                Organization and Existence. Unless such Investor is an
individual, such Investor is a validly existing corporation, limited partnership
or limited liability company and has all requisite corporate, partnership or
limited liability company power and authority to enter into and consummate the
transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Shares pursuant to
this Agreement.

 

5.2.                Authorization. The execution, delivery and performance by
such Investor of the Transaction Documents to which such Investor is a party
have been duly authorized and each has been duly executed and when delivered
will constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with their respective terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

5.3.                Purchase Entirely for Own Account. The Securities to be
received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the 1933 Act, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. Nothing contained herein shall be deemed a representation or
warranty by any Investor to hold the Shares for any period of time. Such
Investor is not a broker-dealer registered with the SEC under the 1934 Act or an
entity engaged in a business that would require it to be so registered.

 

5.4.                Investment Experience. Such Investor acknowledges that it
can bear the economic risk and complete loss of its investment in the Securities
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment contemplated
hereby.

 



16

 

 

5.5.                Disclosure of Information. Such Investor has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities, and has conducted and completed its own independent
due diligence. Such Investor acknowledges receipt of copies of the SEC Filings.
Based on the information such Investor has deemed appropriate, and without
reliance upon any Placement Agent, it has independently made its own analysis
and decision to enter into the Transaction Documents. Such Investor is relying
exclusively on its own sources of information, investment analysis and due
diligence (including professional advice it deems appropriate) with respect to
the execution, delivery and performance of the Transaction Documents, the
Securities and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

 

5.6.                Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

 

5.7.                Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:

 

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended. These securities are subject to transfer and other
restrictions set forth in a SECURITIES Purchase Agreement, dated December 18,
2019, copies of which are on file with the Company. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



17

 

 

If required by the authorities of any state in connection with the issuance of
sale of the Securities, the legend required by such state authority.

 

5.8.                Accredited Investor. At the time such Investor was offered
the Closing Securities, it was and, as of the date hereof, such Investor is an
“accredited investor” within the meaning of Rule 501 under the 1933 Act and has
executed and delivered to the Company its Investor Questionnaire, which such
Investor represents and warrants is true, correct and complete. Such investor is
a sophisticated institutional investor with sufficient knowledge, sophistication
and experience in business, including transactions involving private placements
in public equity, to properly evaluate the risks and merits of its purchase of
the Securities. Such Investor has determined based on its own independent review
and such professional advice as it deems appropriate that its purchase of the
Securities and participation in the transactions contemplated by the Transaction
Documents (i) are fully consistent with its financial needs, objectives and
condition, (ii) comply and are fully consistent with all investment policies,
guidelines and other restrictions applicable to such Investor, (iii) have been
duly authorized and approved by all necessary action, (iv) do not and will not
violate or constitute a default under such Investor’s charter, bylaws or other
constituent document, if applicable, or under any law, rule, regulation,
agreement or other obligation by which such Investor is bound and (v) are a fit,
proper and suitable investment for such Investor, notwithstanding the
substantial risks inherent in investing in or holding the Securities.

 

5.9.                Placement Agent. Such Investor hereby acknowledges and
agrees that it has independently evaluated the merits of its decision to
purchase the Securities, and that (a) the Placement Agent is acting solely as
placement agent in connection with the execution, delivery and performance of
the Transaction Documents and is not acting as an underwriter or in any other
capacity and is not and shall not be construed as a fiduciary for such Investor,
the Company or any other person or entity in connection with the execution,
delivery and performance of the Transaction Documents, (b) the Placement Agent
has not made and will not make any representation or warranty, whether express
or implied, of any kind or character and has not provided any advice or
recommendation in connection with the execution, delivery and performance of the
Transaction Documents, (c) the Placement Agent will not have any responsibility
with respect to (i) any representations, warranties or agreements made by any
person or entity under or in connection with the execution, delivery and
performance of the Transaction Documents, or the execution, legality, validity
or enforceability (with respect to any person) thereof, or (ii) the business,
affairs, financial condition, operations, properties or prospects of, or any
other matter concerning the Company and (d) such Investor hereby waives any
claims that it otherwise might assert against the Placement Agent in respect of
the transactions contemplated by the Transaction Documents.

 

5.10.            No General Solicitation. Such Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

5.11.            Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 



18

 

 

5.12.            Short Sales and Confidentiality Prior to the Date Hereof.
 Other than consummating the transactions contemplated hereunder, such Investor
has not, nor has any Person acting on behalf of or pursuant to any understanding
with such Investor, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Investor was first contacted by the Company,
the Placement Agent or any other Person regarding the transactions contemplated
hereby and ending immediately prior to the date hereof.  Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement.  Such
Investor, its Affiliates and, to the knowledge of such Investor, authorized
representatives and advisors of such Investor who are aware of the transactions
contemplated hereby, maintained the confidentiality of all disclosures made to
it in connection with this transaction (including the existence and terms of
this transaction). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

 

5.13.            No Government Recommendation or Approval. Such Investor
understands that no United States federal or state agency, or similar agency of
any other country, has reviewed, approved, passed upon, or made any
recommendation or endorsement of the Company or the purchase of the Securities.

 

5.14.            No Intent to Effect a Change of Control; Ownership. Such
Investor has no present intent to effect a “change of control” of the Company as
such term is understood under the rules promulgated pursuant to Section 13(d) of
the 1934 Act and under the rules of Nasdaq. Except as set forth in its Selling
Stockholder Questionnaire, as of the date hereof, neither the Investor nor any
of its Affiliates is the owner of record or the beneficial owner of shares of
Common Stock or securities convertible into or exchangeable for Common Stock.

 

5.15.            No Conflicts. The execution, delivery and performance by such
Investor of the Transaction Documents and the consummation by such Investor of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Investor or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 



19

 

 

5.16.            No Rule 506 Disqualifying Activities. Such Investor has not
taken any of the actions set forth in, and is not subject to, the
disqualification provisions of Rule 506(d)(1) of the 1933 Act.

 

5.17.            Residency. Such Investor is a resident of or an entity
organized under the jurisdiction specified below its address on the Schedule of
Investors.

 

5.18.            ERISA. If Investor is (1) an employee benefit plan subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (2) a plan or account subject to Section 4975 of the Internal Revenue
Code of 1986 (the “Code”) or (3) an entity deemed to hold “plan assets” of any
such plan or account, Investor hereby represents and warrants, solely for
purposes of assisting the Placement Agent in relying on the exception from
fiduciary status under U.S. Department of Labor Regulations set forth in Section
29 CFR 2510.3-21(c)(1), that a fiduciary acting on its behalf is causing the
Investor to enter into this Agreement and the transactions contemplated hereby
and that such fiduciary:

 

(a)                 is an entity specified in Section 29 CFR
2510.3-21(c)(1)(i)(A)-(E);

 

(b)                 is independent (for purposes of Section 29 CFR
2510.3-21(c)(1)) of the Placement Agent;

 

(c)                 is capable of evaluating investment risks independently,
both in general and with regard to particular transactions and investment
strategies, including the Investor’s transaction hereunder;

 

(d)                 has been advised that, with respect to the Placement Agent,
neither the Placement Agent nor any of its affiliates has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the Investor’s transactions
contemplated hereby;

 

(e)                 is a “fiduciary” under Section 3(21)(a) of ERISA or Section
4975(e)(3) of the Code, or both, as applicable, with respect to, and is
responsible for exercising independent judgment in evaluating, the Investor’s
transactions contemplated hereby; and

 

(f)                  understands and acknowledges that no fees, compensation
arrangements or financial interests provided for in connection with the
transactions contemplated hereby is a fee or other compensation for the
provision of investment advice, and that neither the Placement Agent nor any of
its affiliates, nor any of their respective directors, officers, members,
partners, employees, principals or agents, has received or will receive a fee or
other compensation from Investor or such fiduciary for the provision of
investment advice in connection with the Investor’s transactions contemplated
hereby.

 

The Company acknowledges and agrees that the representations contained in this
Section 5 shall not modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 



20

 

 

6.                  Conditions to Closing.

 

6.1.                Conditions to the Investors’ Obligations. The obligation of
each Investor to purchase Closing Securities at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):

 

(a)                   The representations and warranties made by the Company in
Section 4 hereof shall be true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality or by
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) as of the date hereof and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date. The Company shall have performed in
all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.

 

(b)                   The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary for consummation of the
purchase and sale of the Closing Securities and the consummation of the other
transactions contemplated by the Transaction Documents, including the waiver of
any applicable registration rights that could affect the rights of the Investors
under the Registration Rights Agreement, all of which shall be in full force and
effect.

 

(c)                   The Company shall have executed and delivered the
Registration Rights Agreement.

 

(d)                   The Company shall have filed with Nasdaq a Notification
Form: Listing of Additional Shares for the listing of the Shares and the Warrant
Shares, a copy of which shall have been provided to the Investors.

 

(e)                   No judgment, writ, order, injunction, award or decree of
or by any court, or judge, justice or magistrate, including any bankruptcy court
or judge, or any order of or by any governmental authority, shall have been
issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

(f)                    The Investors shall have received an opinion from Latham
& Watkins LLP, the Company’s counsel, dated as of the Closing Date, in a
customary form reasonably acceptable to the Investors.

 

(g)                   No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

 

(h)                   A certificate of the Secretary of the Company (the
“Secretary’s Certificate”), dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Closing
Securities, and (b) certifying the current versions of the Certificate of
Incorporation and Bylaws of the Company.

 



21

 

 

(i)                     A Lock-Up Agreement, substantially in the form of
Exhibit D hereto (the “Lock-Up Agreement”) executed by each executive officer
and director of the Company, and each such Lock-Up Agreement shall be in full
force and effect on the Closing Date.

 

6.2.                Conditions to Obligations of the Company. The Company’s
obligation to sell and issue Closing Securities at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

 

(a)                   The representations and warranties made by the Investors
in Section 5 hereof shall be true and correct in all material respects (except
for those representations and warranties which are qualified as to materiality,
in which case such representations and warranties shall be true and correct in
all respects) when made, and shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) on the Closing Date with the same force and effect as
if they had been made on and as of said date. The Investors shall have performed
in all material respects all obligations and covenants herein required to be
performed by them on or prior to the Closing Date.

 

(b)                   Each Investor shall have executed and delivered the
Registration Rights Agreement, an Investor Questionnaire and a Selling
Stockholder Questionnaire.

 

(c)                   Any Investor purchasing Closing Securities at the Closing
shall have paid in full its Subscription Amount to the Company.

 

6.3.                Termination of Obligations to Effect Closing; Effects.

 

(a)                   The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:

 

(i)              Upon the mutual written consent of the Company and Investors
that agreed to purchase a majority of the Closing Securities to be issued and
sold pursuant to this Agreement;

 

(ii)             By the Company if any of the conditions set forth in
Section 6.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company; or

 

(iii)            By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 



22

 

 

(b)                   In the event of termination by the Company or any Investor
of its obligations to effect the Closing pursuant to this Section 6.3, written
notice thereof shall be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 

7.                  Covenants and Agreements of the Company.

 

7.1.                Information. From the date hereof until the Closing, the
Company will make reasonably available to the Investors’ representatives,
consultants and their respective counsels for inspection, such information and
documents as the Investor reasonably requests, and will make available at
reasonable times and to a reasonable extent officers and employees of the
Company to discuss the business and affairs of the Company; provided, however,
that in no event shall the Company be required to disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors.

 

7.2.                Nasdaq Listing. The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on Nasdaq and,
in accordance, therewith, will use commercially reasonable efforts to comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such market or exchange, as applicable.

 

7.3.                Termination of Covenants. The provisions of Sections 7.1 and
7.2 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

 

7.4.                Form D. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of an Investor.

 



23

 

 

7.5.                Removal of Legends. In connection with any sale or
disposition of the Shares by an Investor pursuant to Rule 144 or pursuant to any
other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, if requested by the Investor, the Company shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to timely remove any
restrictive legends related to the book entry account holding such Shares and
make a new, unlegended entry for such book entry Shares sold or disposed of
without restrictive legends, provided that the Company has received customary
representations and other documentation reasonably acceptable to the Company in
connection therewith. Subject to receipt by the Company of customary
representations and other documentation reasonably acceptable to the Company in
connection therewith, upon the earliest of such time as the Shares (i) have been
sold or transferred pursuant to an effective registration statement, (ii)  have
been sold pursuant to Rule 144, or (iii) are eligible for resale under Rule
144(b)(1) or any successor provision, the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares, and (B) cause its counsel to
deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933
Act. The Company shall be responsible for the fees of its Transfer Agent and all
DTC fees associated with such issuance. The Company acknowledges that a breach
by it of its obligations under this Section 7.5 may cause irreparable harm to an
Investor. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 7.5 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 7.5, that an Investor shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

7.6.                Reservation of Common Stock. The Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance from and after the Closing Date, the number of shares of Common
Stock issuable upon exercise of the Warrants issued at the Closing (without
taking into account any limitations on exercise of the Warrants set forth in the
Common Warrants).

 

7.7.                Fees. The Company shall be responsible for the payment of
any placement agent fees, financial advisory fees, or broker’s commissions
(other than for Persons engaged by any Investor) relating to or arising out of
the transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Placement Agent.

 

7.8.                Subsequent Equity Sales. From the date hereof until 75 days
after the Closing Date (the “Lock-Up Period”), neither the Company nor any
Subsidiary shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock, except, in each case, for (i) issuances of Common Stock
upon the conversion of convertible securities, including preferred stock, the
exercise of options or warrants and the vesting of restricted stock outstanding
on the date hereof, in each case, as included or described in the SEC Filings,
(ii) the issuance of shares of Common Stock or stock options pursuant to
employee benefit or equity incentive plans described in the SEC Filings, and
(iii) the issuance of up to 5% of the outstanding Common Stock (measured as of
the date hereof) in connection with (A) the acquisition or license of the
securities, business, property, technologies or other assets of another person
or entity, including pursuant to an employee benefit plan assumed by the Company
or its subsidiaries in connection with such acquisition or (B) joint ventures,
commercial relationships or other strategic transactions, and in the case of
each of clauses (A) and (B), the filing of a registration statement with respect
thereto.

 



24

 

 

 

7.9.                Short Sales and Confidentiality After the Date Hereof. Each
Investor covenants that neither it nor any Affiliates acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period from the date hereof until the earlier of such time as (i) after the
transactions contemplated by this Agreement are first publicly announced or (ii)
this Agreement is terminated in full. Each Investor covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, such Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Each Investor understands and
acknowledges that the SEC currently takes the position that coverage of short
sales of shares of the Common Stock “against the box” prior to effectiveness of
a resale registration statement with securities included in such registration
statement would be a violation of Section 5 of the 1933 Act, as set forth in
Item 239.10 of the 1933 Act Rules Compliance and Disclosure Interpretations
compiled by the Office of Chief Counsel, Division of Corporation Finance.

 

7.10.              Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.

 

8.                  Survival and Indemnification.

 

8.1.                Survival. Subject to applicable statutes of limitations, the
representations, warranties, covenants, and agreements contained in this
Agreement shall survive the Closing for a period of two (2) years after the date
hereof and thereafter shall have no further force and effect.

 

8.2.                Indemnification by the Company. The Company agrees to
indemnify and hold harmless each of the Investors, the officers, directors,
partners, members, and employees of each Investor, each Person who controls any
such Investor (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, partners, members and employees of
each such controlling Person (each, an “Indemnified Party”), against any losses,
claims, damages, liabilities or expenses, joint or several, to which such
Indemnified Party may become subject under the 1933 Act, the 1934 Act, or any
other federal or state statutory law or regulation (including in settlement of
any litigation, if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based in
whole or in part on the inaccuracy in the representations and warranties of the
Company contained in this Agreement or the failure of the Company to perform its
obligations hereunder, and will reimburse each Indemnified Party for legal and
other expenses reasonably incurred as such expenses are reasonably incurred by
such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained herein, or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.

 



25

 

 

8.3.                Indemnification Procedure. Promptly after any Indemnified
Party has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third Person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (b)
if (i) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (ii) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party.

 



26

 

 

9.                  Miscellaneous.

 

9.1.                Successors and Assigns. This Agreement may not be assigned
by a party hereto without the prior written consent of the Company or the
Investors, as applicable; provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate
without the prior written consent of the Company or the other Investors,
provided such assignee agrees in writing to be bound by the provisions hereof
that apply to Investors. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties. Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Securities” shall be
deemed to refer to the securities received by the Investors in connection with
such transaction. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
permitted successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

9.2.                Counterparts; Faxes; E-mail. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may also be executed via facsimile or e-mail, which shall be deemed an original.

 

9.3.                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4.                Notices. All notices and other communications under this
Agreement must be in writing and are deemed duly delivered when (a) delivered if
delivered personally or by nationally recognized overnight courier service
(costs prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

 

If to the Company:

 

Selecta Biosciences, Inc.

480 Arsenal Way

Watertown, MA 02472

Attention: General Counsel

 

With a copy (which will not constitute notice) to:

 

Latham & Watkins LLP

200 Clarendon Street

Boston, MA 02116

Facsimile: (617) 948-6001

Attention: Peter N. Handrinos and Wesley C. Holmes

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 



27

 

 

9.5.                Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith regardless of whether the transactions
contemplated hereby are consummated; it being understood that each of the
Company and each Investor has relied on the advice of its own respective
counsel. The Company shall pay any Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Closing
Securities to the Investors.

 

9.6.                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and (a) prior to
the Closing, Investors that agreed to purchase a majority of the Closing
Securities to be issued and sold pursuant to this Agreement and (b) following
the Closing, the Required Investors. Notwithstanding the foregoing, this
Agreement may not be amended and the observance of any term of this Agreement
may not be waived with respect to any Investor without the written consent of
such Investor unless such amendment or waiver applies to all Investors in the
same fashion. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon (i) prior to Closing, each Investor and (ii) following the
Closing, each holder of any Securities purchased under this Agreement at the
time outstanding, and in each case, each future holder of all such Securities
and the Company.

 

9.7.                Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior written consent of the Company
(in the case of a release or announcement by the Investors) or the Investors (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), except as such release or announcement may be
required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company or the Investors, as
the case may be, shall allow the Investors or the Company, as applicable, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance. By 9:00 A.M. (New
York City time) on the Trading Day immediately following the date of this
Agreement, the Company shall issue a press release disclosing all material terms
of transactions contemplated by this Agreement (the “Press Release”). No later
than 5:30 p.m. (New York City time) on the fourth Business Day following the
date of this Agreement, the Company will file a Current Report on Form 8-K (the
“8-K”) attaching the press release described in the foregoing sentence as well
as copies of the Transaction Documents.

 

9.8.                Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 



28

 

 

9.9.                No Third-Party Beneficiaries. The Placement Agent shall be a
third party beneficiary of the representations and warranties of the Company in
Section 4 hereof and with respect to the representations and warranties of the
Investors in Section 5 hereof. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 8 and this Section 9.9.

 

9.10.              Entire Agreement. This Agreement, including the signature
pages, Exhibits and the Disclosure Schedules, the other Transaction Documents
and any oral or written agreement between the Company and any Investor regarding
confidentiality matters that was entered into in connection with the
transactions contemplated hereby constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

 

9.11.              Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.12.              Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof (other than Sections 5-1401 and 5-1402 of the General
Obligations Law). Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

9.13.              Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Closing Securities pursuant to the Transaction Documents has been made
by such Investor independently of any other Investor. Nothing contained herein
or in any Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Closing Securities or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.

 

[remainder of page intentionally left blank]

 



29

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

 

COMPANY: SELECTA BIOSCIENCES, INC.       By: /s/ Carsten Brunn, Ph.D.     Name:
Carsten Brunn, Ph.D.        Title: President and CEO

 

30

 



 

INVESTOR: Vivo Opportunity Fund, L.P.       By: /s/ Albert Cha     Name: Albert
Cha     Title: Managing Member of Vivo Opportunity, LLC, General Partner 

 

 

 

Investor Information  

Entity Name:

 

Vivo Opportunity Fund, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Vivo Opportunity Fund, L.P.

Maximum Percentage

 

[    ]               4.999%

[  X  ]            9.999%

[    ]               N/A

 

31

 



 

INVESTOR: Vivo Capital Fund IX, L.P.       By: /s/ Albert Cha     Name: Albert
Cha      Title: Managing Member of Vivo Capital IX, LLC, General Partner

 

 

 

Investor Information  

Entity Name:

 

Vivo Capital Fund IX, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Vivo Capital Fund IX, L.P.

Maximum Percentage

 

[    ]               4.999%

[  X  ]            9.999%

[    ]               N/A

 

32

 



 

INVESTOR: Vivo Capital Fund VIII, L.P.        By: /s/ Albert Cha     Name:
Albert Cha      Title: Managing Member of Vivo Capital VIII, LLC, General
Partner

 

 

 

Investor Information  

Entity Name:

 

Vivo Capital Fund VIII, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Vivo Capital Fund VIII, L.P.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

33

 



 

INVESTOR: Vivo Capital Surplus Fund VIII, L.P.       By: /s/ Albert Cha    
Name: Albert Cha      Title: Managing Member of Vivo Capital VIII, LLC, General
Partner

 

 

 

Investor Information  

Entity Name:

 

Vivo Capital Surplus Fund VIII, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Vivo Capital Surplus Fund VIII, L.P.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

34

 



 

INVESTOR: EcoRl Capital Fund, LP       By: /s/ Oleg Nodelman     Name: Oleg
Nodelman      Title: Manager, EcoRl Capital LLC, as GP

 

 

 

Investor Information  

Entity Name:

 

EcoRl Capital Fund, LP

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

EcoRl Capital Fund, LP

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

35

 



 

INVESTOR: EcoRl Capital Fund Qualified, LP       By: /s/ Oleg Nodelman     Name:
Oleg Nodelman      Title: Manager, EcoR1 Capital LLC, as GP

 

 

 

Investor Information  

Entity Name:

 

EcoRl Capital Fund Qualified, LP

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

EcoRl Capital Fund Qualified, LP

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

36

 



 

INVESTOR: The Mangrove Partners Master Fund, Ltd.       By: /s/ Ward Dietrich  
  Name: Ward Dietrich      Title: Authorized Person

 

 

Investor Information  

Entity Name:

 

The Mangrove Partners

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

The Mangrove Partners Master Fund, Ltd.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

37

 



 

INVESTOR: Acuta Opportunity Fund, LP       By: /s/ Manfred Yu     Name: Manfred
Yu      Title: Chief Operating Officer

 

 

 

Investor Information  

Entity Name:

 

Acuta Opportunity Fund, LP

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Acuta Opportunity Fund, LP

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

38

 



 

INVESTOR: Acuta Capital Fund, LP       By: /s/ Manfred Yu     Name: Manfred Yu 
    Title: Chief Operating Officer

 

 

 

Investor Information  

Entity Name:

 

Acuta Capital Fund, LP

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Acuta Capital Fund, LP

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

39

 



 

INVESTOR: Biotechnology Value Fund, L.P.       By: /s/ Mark Lampert     Name:
Mark Lampert      Title: President of BVF Inc., General Partner of BVF Partners
L.P., General Partner of Biotechnology Value Fund, L.P.

 

 

 

Investor Information  

Entity Name:

 

Biotechnology Value Fund, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Biotechnology Value Fund, L.P.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

40

 



 

INVESTOR: Biotechnology Value Fund II, L.P.       By: /s/ Mark Lampert     Name:
Mark Lampert      Title: President of BVF Inc., General Partner of BVF Partners
L.P., General Partner of Biotechnology Value Fund II, L.P.

 

 

 

Investor Information  

Entity Name:

 

Biotechnology Value Fund II, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Biotechnology Value Fund II, L.P.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

41

 



 

INVESTOR: Biotechnology Value Trading Fund OS, L.P.       By: /s/ Mark Lampert  
  Name: Mark Lampert      Title: President of BVF Inc., General Partner of BVF
Partners L.P., General Partner of Biotechnology Value Trading Fund OS, L.P.

 

 

 

Investor Information  

Entity Name:

 

Biotechnology Value Trading Fund OS, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Biotechnology Value Trading Fund OS, L.P.

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

42

 



 

INVESTOR: MSI BVF SPV LLC       By: /s/ Mark Lampert     Name: Mark Lampert    
Title: President of BVF Inc., General Partner of BVF Partners L.P.,
Attorney-in-fact for MSI BVF SPV LLC

 

 

 

Investor Information  

Entity Name:

 

MSI BVF SPV LLC

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

MSI BVF SPV LLC

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

43

 



 

INVESTOR: TAS Partners, LLC       By: /s/ Timothy A. Springer     Name: Timothy
A. Springer     Title: Manager

 

 

 

Investor Information  

Entity Name:

 

TAS Partners, LLC

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

TAS Partners, LLC

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 

44

 



 

INVESTOR: Boxer Capital, LLC       By: /s/ Aaron Davis     Name: Aaron Davis    
Title: Chief Executive Officer

 

 

 

Investor Information  

Entity Name:

 

Boxer Capital, LLC

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Boxer Capital, LLC

Maximum Percentage

 

[  x  ]            4.999%

[    ]              9.999%

[    ]              N/A

 

45

 



 

INVESTOR: Cronus & Co. FBO Wasatch Ultra Growth Fund       By: /s/ Daniel
Thurber     Name: Daniel Thurber     Title: Vice President

 

 

 

Investor Information  

Entity Name:

 

Cronus & Co. FBO Wasatch Ultra Growth Fund

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Cronus & Co. FBO Wasatch Ultra Growth Fund

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

46

 



 

INVESTOR: Casing & Co. FBO Wasatch Micro Cap Fund       By: /s/ Daniel Thurber  
  Name: Daniel Thurber     Title: Vice President

 

 

 

Investor Information  

Entity Name:

 

Casing & Co. FBO Wasatch Micro Cap Fund

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Casing & Co. FBO Wasatch Micro Cap Fund

Maximum Percentage

 

[    ]              4.999%

[  X  ]           9.999%

[    ]              N/A

 

47

 



 

INVESTOR: Invus Public Equities, L.P.       By: /s/ Khalil Barrage     Name:
Khalil Barrage     Title: VP of the General Partner

 

 

 

Investor Information  

Entity Name:

 

Invus Public Equities, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Invus Public Equities, L.P.

Maximum Percentage

 

[  x  ]            4.999%

[    ]              9.999%

[    ]              N/A

 

48

 



 

INVESTOR: Altium Growth Fund, LP       By: /s/ Jacob Gottlieb     Name: Jacob
Gottlieb     Title: CEO

 

 

 

Investor Information  

Entity Name:

 

Altium Growth Fund, LP

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Altium Growth Fund, LP

Maximum Percentage

 

[ x  ]             4.999%

[    ]              9.999%

[    ]              N/A

 

49

 



 

INVESTOR: NanoDimension II, L.P.       By: /s/ Jonathan Nicholson     Name:
Jonathan Nicholson     Title: Director of the General Partner

 

 

 

Investor Information  

Entity Name:

 

NanoDimension II, L.P.

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

NanoDimension II, L.P.

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[  x  ]             N/A

 

50

 



 

INVESTOR: Reinet Columbus Limited       By: /s/ Mr Johan Mostert     Name: Mr
Johan Mostert     Title: Director

 

 

 

Investor Information  

Entity Name:

 

Reinet Columbus Limited

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Reinet Columbus Limited

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[  X  ]           N/A

 

51

 



 

INVESTOR: Hering-Kirchhof Living Trust       By: /s/ Bernhard J. Hering    
Name: Bernhard J. Hering     Title: Trustee

 

 

 

Investor Information  

Entity Name:

 

Hering-Kirchhof Living Trust

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Hering-Kirchhof Living Trust

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 

52

 



 

INVESTOR: The Eiger Trust       By: /s/ Jonathan Nicholson     Name: Jonathan
Nicholson     Title: Trustee

 

 

 

Investor Information  

Entity Name:

 

The Eiger Trust

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

The Eiger Trust

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 

53

 



  

INVESTOR:     /s/ Timothy Barabe   Timothy Barabe

 

 

 

Investor Information  

Entity Name:

 

Timothy Barabe

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Timothy Barabe

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 

54

 



 



INVESTOR:     /s/ Carrie S. Cox   Carrie S. Cox



 

 

 

Investor Information  

Entity Name:

 

 

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Carrie S. Cox

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 

55

 



 

INVESTOR:     /s/ Scott D. Myers   Scott D. Myers

 

 

 

Investor Information  

Entity Name:

 

 

Contact Person:

 

[***]

Address:

 

[***]

City:

 

[***]

State:

 

[***]

Zip Code:

 

[***]

Telephone:

 

[***]

Facsimile:

 

[***]

Email:

 

[***]

Tax ID # or Social Security #:

 

[***]

Name in which Shares should be issued:   

 

Scott D. Myers

Maximum Percentage

 

[    ]              4.999%

[    ]              9.999%

[ X  ]            N/A

 



56

 

 

EXHIBIT A

Schedule of Investors

 

Investor Name  Number of Shares to be Purchased   Aggregate Purchase Price of
Shares   Number of Common Warrants to be Purchased   Aggregate Purchase Price of
Common Warrants   Number of Pre-Funded Common Warrants to be Purchased  
Aggregate Purchase Price of  Pre-Funded Common Warrants   Aggregate Purchase
Price of Closing Securities  Vivo Capital Fund VIII LP   141,961   $207,263.06  
 144,280   $18,035.00    146,599   $214,034.54   $439,332.60  Vivo Capital
Surplus Fund VIII LP   19,603   $28,620.38    19,923   $2,490.38    20,244  
$29,556.24   $60,667.00  Vivo Capital Fund IX LP   1,444,246   $2,108,599.16  
 1,467,835   $183,479.38    1,491,425   $2,177,480.50   $4,469,559.04  Vivo
Opportunity Fund LP   6,472,423   $9,449,737.58    6,578,142   $822,267.75  
 6,683,860   $9,758,435.60   $20,030,440.93  EcoR1 Capital Fund, LP   772,414  
$1,127,724.44    386,207   $48,275.88    -    -   $1,176,000.32  EcoR1 Capital
Fund Qualified, LP   3,825,287   $5,584,919.02    1,912,643   $239,080.38    -  
 -   $5,823,999.40  The Mangrove Partners Master Fund, Ltd.   5,254,516  
$7,671,593.36    2,627,258   $328,407.25    -    -   $8,000,000.61  Acuta
Capital Fund, LP   1,844,078   $2,692,353.88    922,039   $115,254.88    -  
 -   $2,807,608.76  Acuta Opportunity Fund, LP   520,126   $759,383.96  
 260,063   $32,507.88    -    -   $791,891.84  Biotechnology Value Fund, L.P. 
 1,660,948   $2,424,984.08    830,474   $103,809.25    -    -   $2,528,793.33 
Biotechnology Value Fund II, L.P.   1,293,646   $1,888,723.16    646,823  
$80,852.88    -    -   $1,969,576.04  Biotechnology Value Trading Fund OS, L.P. 
 226,312   $330,415.52    113,156   $14,144.50    -    -   $344,560.02  MSI BVF
SPV LLC   103,166   $150,622.36    51,583   $6,447.88             $157,070.24 
TAS Partners, LLC   3,940,887   $5,753,695.02    1,970,443   $246,305.38    -  
 -   $6,000,000.40  Boxer Capital, LLC   3,284,072   $4,794,745.12  
 1,642,036   $205,254.50    -    -   $4,999,999.62  Cronus & Co. FBO Wasatch
Ultra Growth Fund   1,273,921   $1,859,924.66    636,960   $79,620.00    -  
 -   $1,939,544.66  Casing & Co. FBO Wasatch Micro Cap Fund   1,024,930  
$1,496,397.80    512,465   $64,058.13    -    -   $1,560,455.93  Invus Public
Equities, L.P.   1,313,629   $1,917,898.34    656,814   $82,101.75    -    -  
$2,000,000.09  Altium Growth Fund, LP   656,814   $958,948.44    328,407  
$41,050.88    -    -   $999,999.32  NanoDimension II, L.P.   1,313,629  
$1,917,898.34    656,814   $82,101.75    -    -   $2,000,000.09  Reinet Columbus
Limited   680,460   $993,471.60    340,230   $42,528.75    -    -  
$1,036,000.35  Hering-Kirchhof Living Trust   200,000   $292,000.00    100,000  
$12,500.00    -    -   $304,500.00  The Eiger Trust   197,044   $287,684.24  
 98,522   $12,315.25    -    -   $299,999.49  Timothy Barabe   65,681  
$95,894.26    32,840   $4,105.00    -    -   $99,999.26  Carrie S. Cox 
 65,681   $95,894.26    32,840   $4,105.00    -    -   $99,999.26  Scott D.
Meyers   39,409   $57,537.14    19,704   $2,463.00    -    -   $60,000.14 
Totals:   37,634,883   $54,946,929.18    22,988,501   $2,873,562.68  
 8,342,128   $12,179,506.88   $69,999,998.74 

 



57

 

 

Exhibit B-1

 

Form of Warrant

 



58

 

 

Exhibit B-2

 

Form of Pre-Funded Warrant

 



59

 

 

EXHIBIT C

 

Form of Registration Rights Agreement

 



60

 

 

APPENDIX I

 

Form of Investor Questionnaire

 



61

 

 

APPENDIX II

 

Form of Selling Stockholder Questionnaire

 



62

 